Citation Nr: 1118785	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from May 2001 to December 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2004 rating decision of VA Regional Office (RO) in Oakland, California.  In September 2009, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's low back disorder was caused by service.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a low back disability that was caused or aggravated by his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's entrance examination report, dated in February 2000, shows that his spine was clinically evaluated as normal.  This report does not note the presence of spine symptoms, or a spine disorder.  In the accompanying "report of medical history," the Veteran denied having "recurrent back pain."  

Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance as to his spine.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003.  
  
The Veteran's service treatment reports are summarized as follows: the Veteran's February 2000 entrance examination report does not note any relevant low back symptoms, or a low back disorder.  He denied a history of recurrent back pain at that time.  In January 2002, the Veteran received treatment for low back symptoms.  The assessment was trapezius strain.  He denied having any trauma, and there was no evidence of low back pathology noted.  In a March 2002 "occupational health exam questionnaire," he gave a history of lower back pain that occurred every four to five weeks; there were no accompanying findings or diagnoses.  Beginning in May 2002, he received treatment for low back symptoms, with an assessment of low back pain.  A magnetic resonance imaging (MRI) study, dated in June 2002, notes a left paramedian disc protrusion at L5-S1.  Other June 2002 reports note a HNP (herniated nucleus pulposus) at L5-S1, with associated radiculopathy.  In July 2002, he underwent a left L5 hemilaminectomy and L5-S1 discectomy.  The final diagnosis was left S1 radiculopathy secondary to L5-S1 HNP. Thereafter, he received essentially ongoing treatment for low back symptoms, with multiple profiles.  

A Medical Board Report (MBR), dated in September 2003, contains a diagnosis of chronic lower back pain, with a "date of origin" of January 1, 2002, which was incurred while he was entitled to basic pay, which did not exist prior to service, and which was incurred in the line of duty.  

A Physical Evaluation Board (PEB) report, dated in October 2003, indicates that the Veteran had a "Category II" condition, defined as "conditions that can be unfitting but are not currently compensable or ratable" characterized as "chronic low back pain status post motor vehicle accident existed prior to service without service aggravation."  The report indicates that the Veteran's low back pain was not incurred while he was entitled to receive basic pay, and the portions of the report titled "Line of Duty," and "proximate result of performing military duty" were both marked "NA" (not applicable).  The "remarks" portion of the report states that the Veteran's condition EPTS (existed prior to service) and that it has not been permanently aggravated by military service, noting his history of back problems after a 1997 MVA (motor vehicle accident), "with a return of symptoms despite no apparent trauma."  

The determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

Lay persons are competent to report the presence of observable symptomatology, such as low back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board finds that the evidence does not show that a low back disorder clearly and unmistakably existed prior to service.  The only medical evidence indicating that the Veteran had a low back disability that existed prior to service is contained in a finding in the PEB.  This finding appears to have been based upon the Veteran's reports of having been in an MVA  in 1997, with six to seven subsequent treatments from a chiropractor.  However, the Veteran's self-reported histories do not give a strong indication of ongoing, persistent low back symptoms.  Specifically, service memorandums, dated in May and August of 2002, note that the Veteran "discontinued treatment because he didn't have any pain."  A September 2003 memorandum, prepared in association with the MBR, states that the Veteran "had a full recovery at that time after several visits" to his chiropractor.  In addition, there is no medical evidence that is dated prior to service to show the existence of a low back disorder.  The Veteran first sought treatment for low back symptoms during service, in January 2002, which is about seven months after entrance into service, and the earliest evidence of low back pathology is dated in June 2002, which is over a year after entrance into service.  Finally, the Board notes that the September 2003 MBR contains findings that the Veteran's chronic lower back pain had its "date of origin" on January 1, 2002, that it was incurred while he was entitled to basic pay, that it did not exist prior to service, and that it was incurred in the line of duty.  Although the October 2003 PEB comes to opposite conclusions, it does not discuss the MBR's findings, and it appears to have been based on the Veteran's self-reported preservice history of low back pain.  However, the Board has determined that there is an insufficient factual predicate to support its opinion.  Miller.  The Board therefore finds that there is not clear and unmistakable evidence that a low back condition pre-existed service.  The presumption of soundness at service entry is therefore not rebutted, see 38 U.S.C.A. § 1111, and the claim will be analyzed as a direct claim for service connection.

The Board finds that service connection for a low back disability is warranted.  The Veteran's service treatment reports have been discussed.  Briefly stated, the evidence is insufficient to show that he had a preexisting low back disorder.  He was treated extensively for low back symptoms during service, at which time he was found to have a herniated nucleus pulposus at L5-S1.  In July 2002, he underwent a left L5 hemilaminectomy and L5-S1 discectomy.  The final diagnosis was left S1 radiculopathy secondary to L5-S1 HNP. Thereafter, he received essentially ongoing treatment for low back symptoms, with multiple profiles, and he was separated from service due to his low back symptoms.  The post-service medical evidence consists of a June 2004 VA progress note, which notes degeneration of an intervertebral disc, and a November 2004 VA examination report, which contains diagnoses that include chronic low back pain due to intervertebral disc disease, left L5-S1 with intermittent L5-S1 radiculopathy.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for a low back disability is warranted.  

As the Board has fully granted the Veteran's claim for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a low back disability is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


